

113 HR 3871 IH: Promoting Health for Future Generations Act of 2014
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3871IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2014Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow increased contributions to health savings accounts, to allow Medicare and VA healthcare participants to contribute to health savings accounts, and for other purposes.1.Short titleThis Act may be cited as the Promoting Health for Future Generations Act of 2014.2.Increase in HSA contribution limitation(a)In generalSubsection (b) of section 223 of the Internal Revenue Code of 1986 (relating to monthly limitation) is amended—(1)by striking $2,250 in paragraph (2)(A) and inserting the amount in effect under subsection (c)(2)(A)(ii)(I), and(2)by striking $4,500 in paragraph (2)(B) and inserting the amount in effect under subsection (c)(2)(A)(ii)(II).(b)Conforming amendmentParagraph (1) of section 223(g) of such Code is amended by striking subsections (b)(2) and and inserting subsection.(c)Effective dateThe amendments made by this section shall apply to contributions for taxable years beginning after December 31, 2014.3.Medicare and VA healthcare enrollees eligible to contribute to HSA(a)In general(1)Subsection (b) of section 223 of the Internal Revenue Code of 1986 is amended by striking paragraph (7) and redesignating paragraph (8) as paragraph (7).(2)Subsection (c) of section 223 of such Code (relating to definitions and special rules) is amended by adding at the end the following new paragraph:(6)Special rule for individuals entitled to benefits under Medicare or enrolled for health benefits from VAIn the case of an individual—(A)(i)who is entitled to benefits under title XVIII of the Social Security Act, and(ii)with respect to whom a health savings account is established in a month before the first month such individual is entitled to such benefits, or(B)(i)who is enrolled in the patient enrollment system established by the Secretary of Veterans Affairs pursuant to section 1705 of title 38, United States Code, and(ii)with respect to whom a health savings account is established in a month before the first month such individual is enrolled in such system,such individual shall be deemed to be an eligible individual..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.4.Allowing MSA and HSA rollover to adult child of account holder(a)MSAs(1)Subparagraph (A) of section 220(f)(8) of the Internal Revenue Code of 1986 (relating to treatment after death of account holder) is amended—(A)by inserting or adult child after surviving spouse,(B)by inserting or adult child, as the case may be, after the spouse, and(C)by inserting or adult child after spouse in the heading thereof.(2)Paragraph (8) of section 220(f) of such Code is amended by adding at the end the following new subparagraph:(C)Adult childFor purposes of this paragraph, the term adult child means an individual—(i)who is a child of the deceased individual, and(ii)with respect to whom a deduction under section 151 would not be allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins..(b)HSAs(1)Subparagraph (A) of section 223(f)(8) of such Code (relating to treatment after death of account beneficiary) is amended—(A)by inserting or adult child after surviving spouse,(B)by inserting or adult child, as the case may be, after the spouse, and(C)by inserting or adult child after spouse in the heading thereof.(2)Paragraph (8) of section 223(f) of such Code is amended by adding at the end the following new subparagraph:(C)Adult childFor purposes of this paragraph, the term adult child has the meaning given to such term by section 220(f)(8)(C)..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.